Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/521,253 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ridge being rounded of claim 3 and the recess has a V shape of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “or any other equivalent composite material”, but the original specification does not define what material would be equivalent to HPL compact laminate





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3,  and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "ridges" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "ridges" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the phrase “in the mass of the movable trays” which renders the claim indefinite since it unclear as to what would define the mets and bounds of the mass of the tray. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,622,568 to Lin in view of Tongue-and-Groove from woodcraft magazine. Lin teaches a table with a central extension (60). The table comprises two movable trays (40,42) bearing on a frame (12). Edges (68,70, 72) of the trays and central extension comprises alternating tabs (projections) and grooves (recesses) as best seen in figure 2 (Lin ‘568, Col 6, lines 19-35). As best seen in figure 2, the tabs are trapezoidal with a decreasing height at the proximal and distal ends. The trays and central extension are made from plastic. As best seen in figure 2, each edge has two tabs and the space between the tabs is a trapezoidal shaped recess. 
	Lin does not expressly disclose the depth of the groove is larger than the height of the tab. The Tongue-and-Groove document from woodcraft magazine teaches on page 2 of the article (page 61 in the magazine) that a small gap should be left between the end of the tenon and the mortise to make sure that the shoulders have a tight fit. This results in the depth of the groove being larger than the height of the tab. 
	At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Lin by making the groove slightly deeper than the height of the tab as taught by document from woodcraft magazine to ensure a tight shoulder fit.  
For further clarification regarding claim 8, the examiner considers that inherently the plastic trays and extension of Lin in view of woodcraft are considered to be an equivalent of HPL or in the alternative it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the trays and extension from HPL compact laminate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
	For further clarification regarding claim 9, Lin in view of woodcraft is silent on the thickness of the trays and extensions and therefore does not expressly disclose the thickness between 8mm to 20mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the thickness 8mm to 20mm, since it has been held that where the general conditions (similar sized table) of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
	For further clarification regarding claim 11, Lin in view of woodcraft is silent on the length of the tab. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the tab occupy 30 to 50 percent of the edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,622,568 to Lin in view of Tongue-and-Groove from woodcraft magazine as applied to claim 1 above, and further in view of applicant’s admitted prior art. Lin in view of woodcraft does not expressly disclose the ridge of the tab is rounded. Applicant’s specification on page 7, line 1-2 recites that the ridges of the tab are beveled and/or rounded “in a common manner”. The examiner interprets the phrase “in a common manner” to describe that the rounding and beveling of a tab is common or known in the art (to ease edges, easier for mold removal, aesthetics, etc.).  At the time the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Lin in view of woodcraft by adding rounded ridges as is common or known in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637